      Case 2:14-cr-00495-ES Document 38 Filed 02/12/21 Page 1 of 2 PageID: 75
PROB 12A
(7/93)

                                 United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
his
Name of Offender: Roderick S. McQueen                                                 Cr.: 14-00495-001
                                                                                       PACTS #: 67737

Name of Sentencing Judicial Officer:    THE HONORABLE ESTHER SALAS
                                        UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 07/09/2015

Original Offense:   Count One: Possession of a Firearm by a Convicted Felon; 18 U.S.C., Section
                    922(g)(1)

Original Sentence: 88 months imprisonment, 36 months supervised release

Special Conditions: Substance Abuse Testing/Treatment, Gang Associate/Member, Mental Health
Treatment

Type of Supervision: Supervised Release                       Date Supervision Commenced: 11/06/2019

                                  NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

  1                   The offender tested positive for THC on October 26, 2020 and January 29, 2021.
                      He has signed admission forms admitting he used marijuana.


U.S. Probation Officer Action:

The offender has been honest about his drug usage and acknowledged he has been using marijuana as a
way of self-medicating to cope with the death of his parents. The offender has been referred to COPE
Center in Montclair, New Jersey for a mental health and substance abuse assessment. He has been advised
that if he complies with treatment, no adverse action will be taken against him.

The offender also has a pending criminal matter pending in state court which Your Honor was notified
about on September 21, 2020. At this time, it is respectfully recommended no action be taken to allow the
offender time to participate in treatment and for the criminal matter to be resolved.
       Case 2:14-cr-00495-ES Document 38 Filed 02/12/21 Page 2 of 2 PageID: 76
                                                                                         Prob 12A – page 2
                                                                                      Roderick S. McQueen

Should the offender commit additional violations of supervised release, fail to comply with treatment or
have the criminal matters resolved, the Court will be apprized as to the recommended action taken by the
probation office.



                                                           Respectfully submitted,

                                                           SUSAN M. SMALLEY, Chief
                                                           U.S. Probation Officer



                                                            By:   PATRICK HATTERSLEY
                                                                  Senior U.S. Probation Officer

/ ph

APPROVED:
                             Digitally signed by Luis R.
                             Gonzalez
                             Date: 2021.02.05 12:09:32
                             -05'00'
LUIS R. GONZALEZ                      Date
Supervising U.S. Probation Officer

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

x No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)

   Submit a Request for Modifying the Conditions or Term of Supervision
   Submit a Request for Warrant or Summons
   Other




                                                                  Date: 2/12/2021
